OFT (12/1/16)                        UNITED STATES BANKRUPTCY COURT                  U.S. BANKRUPTCY COURT
                                              District of Oregon                      DISTRICT OF OREGON
                                                                                            FILED
In re                                               )
 Embark Air Club, Inc.                              ) Case No. 20−31117−dwh7          May 5, 2020
   Other names used by debtor: Elevation Air Club   )                        Clerk, U.S. Bankruptcy Court
Debtor(s)                                           )
                                                    ) ORDER AND NOTICE                BY DEPUTY
                                                    ) OF TIME TO FILE CLAIMS
                                                    )
                                                    )


The trustee anticipates receiving funds which may be sufficient to pay a dividend to creditors, therefore,

IT IS ORDERED AND NOTICE IS GIVEN that:

1. The deadline to file a Proof of Claim is 8/3/20 for all creditors, except for governmental units for which a
   later deadline may apply; see Fed. Rule Bankr. Proc. 3002(c)(1). Your claim must be received by the
   bankruptcy clerk's office by this deadline.

2. Any surplus of funds remaining after payment of filed claims will be returned to the debtor(s).

                                                                                 Clerk, U.S. Bankruptcy Court

TO FILE A CLAIM:

(a) File a proof of claim at https://www.orb.uscourts.gov. Select Proof of Claim (ePOC) and follow the
    steps to create and electronically file a proof of claim on the required form. No login/password is
    required.

(b) If you have already filed a claim in this case, do not file it again.

(c) If you do not have internet access, please call the court at 503−326−1500 or 541−431−4000 to
    request a claim form.

NOTICE IS GIVEN that, pursuant to LBR 2016−1(i)(1), the trustee may incur and pay from estate funds, or
reimburse the trustee from estate funds, up to $1,000 in the aggregate for the following actual and
necessary expenses to preserve or protect the estate: bond premiums, bank fees, court fees, UCC search
fees, property−title search fees, and locksmith or security charges. An interested party may object within
21 days after the date in the "FILED" stamp above by filing a written objection, setting forth the specific
grounds for the objection, with the Clerk of Court and serving a copy of the objection upon the trustee. If
the 5−digit portion of the Case No. begins with "3" or "4", mail the objection to: 1050 SW 6th Ave., #700,
Portland, OR 97204. If the 5−digit portion of the Case No. begins with "6" or "7", mail the objection to : 405
E. 8th Ave., #2600, Eugene, OR 97401. Service may be made upon the trustee at: Kenneth S Eiler, 515
NW Saltzman Rd − PMB 810, Portland OR, 97229.




                                Case 20-31117-dwh7        Doc 8     Filed 05/05/20
